12/06/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 22-0210



                             No. DA 22-0210

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

RYAN M. HILL,

           Defendant and Appellant.

                                 GRANT


     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until January 13, 2023, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                December 6 2022